ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The proposed amendment will not be entered as they require new search and consideration.  The new limitations further limit the Markush group to a scope that has not been previously presented, and thus requires new search and consideration.  

	The proposed amendment would overcome the 112 rejection of claim 36, but would require further search and consideration to determine patentability.  

Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive.
The arguments are directed towards the amended claims, and thus will not be considered at this time.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LIAM J HEINCER/            Primary Examiner, Art Unit 1767